Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to application 16/097,206 and amendment filed on 08/22/2021.  Claims 1-10 remain pending in the application.
EXAMINER'S STATEMENT AS TO THE REASONS FOR ALLOWANCE
Claims 1-10 are allowed over the prior art of record.
The following is an examiner's statement of reasons for allowance: the prior art of record does not teach or fairly suggest a combination of claim limitations of acquiring layer information contained in a current design, adding the acquired layer information to a DRC Layer menu in a pop up window, acquiring a DRC Type contained in the current design, processing the acquired DRC type, and adding the processed DRC Type to a DRC Type menu in the pop up window after processing the acquired DRC Type; creating an updating function, to update a DRC Type menu list in response to an input action of a user; acquiring an attribute of each item in a DRC Layer menu list and the DRC Type menu list, and inserting the acquired attribute into the updated DRC Layer menu list and the updated DRC Type menu list, to form a feature parameter list; and matching an object selected from a DRC list with a DRC in the current design by matching a coordinate feature and a layer feature.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VUTHE SIEK whose telephone number is (571)272-1906.  The examiner can normally be reached on m-f 7am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACK CHIANG can be reached on (571)272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VUTHE SIEK/Primary Examiner, Art Unit 2851